DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on May 26, 2022.

Response to Arguments
       Applicant's arguments/amendments filed May 26, 2022 regarding claims 28-29, 31 and 33-37 have been fully considered and found persuasive. Accordingly, said claims 28-29, 31 and 33-37 are allowed.

       Applicant's arguments/amendments filed May 26, 2022 regarding claims 22-23, 25-27, 38-41 and 43-44 have been fully considered but found unpersuasive for the following below.
Applicant respectfully asserts that “…Maruta does not refer to a correlation with pressure, let alone pressure of a relief valve. Further, Maruta does not mention any relief valves in reference to the above-referenced discussion. Maruta simply does not refer to a relationship between revolution speed of a motor-driven fan and a pressure of one or more relief values to provide information to a fan drive system for controlling a speed of the motor-driven fan. Schuricht fails to remedy such deficiencies. Accordingly, it is believed that independent claim 1, and those claims depending therefrom, is nonobvious over Maruta and Schuricht, viewed alone or in combination, such that withdrawal of this rejection and reconsideration of such claims are respectfully requested…”.

The Examiner respectfully submits that Maruta discloses a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan (Maruta Col. 19, Ln. 53-59), revolution speed of said motor-driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan (Maruta Col. 3, Ln. 30-60 and Col. 19, Ln. 31-45) and revolution speed of said motor-driven fan in relationship to current across a fan's electronic circuit (Maruta Col. 19, Ln. 53-59 and Col. 20, Ln. 16-30).
Specifically, when the controller 13 determines the target fan R.P.M.  Na corresponding to the temperature t (the actuation pressure oil temperature t1, for example) detected by the temperature sensor 27, it outputs to the proportional-control solenoid valve 14 in the swash plate drive mechanism 17 a current command i to cause the cooling fan 8 to be turned at that target fan R.P.M.  Na.
Moreover, the controller 13 finds the target discharge flow volume Qa required for the current detected temperature t and for the current detected engine R.P.M.  n.sub.e from the established correlations, computes a current command i for obtaining that target discharge flow volume Qa, and outputs that current command i to the proportional-control solenoid valve 14 of the swash plate drive mechanism 17.  As a consequence, the swash plate angle. alpha.  of the swash plate 5a in the fan-drive hydraulic pump 5 is varied in correspondence with the target discharge flow volume Qa, and pressure oil is discharged with precisely that target discharge flow volume Qa.  As a result, pressure oil will flow into the fan-drive hydraulic motor 7 with that target discharge flow volume Qa.  Thus, the cooling fan 8 is turned at the fan R.P.M.  Na in accordance with the target discharge flow volume Qa and optimal cooling is performed.

Disposition of Claims
Claims 22-23,25-29,31,33-41 and 43-44 are pending in this application.
New Claim 44 has been added.
Claims 28-29, 31 and 33-37 are allowed.
Claims 22-23, 25-27, 38-41 and 43-44 are rejected.

Allowable Subject Matter
       Claims 28-29, 31 and 33-37 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maruta – (US 6,311,488 B1), in view of Schuricht – (US 2008/0238607 A1).

With regard to claim 22, Maruta discloses:
	A control system (Fig. 8) for controlling fan speed for use in engine (1) cooling comprising: 
a fan drive system (42) that is configured to implement an algorithm to control said fan speed to facilitate in maintaining a cooling medium at a set temperature instead of an operating temperature range of the cooling medium, said set temperature is a temperature determined within an operating range (Col. 3, Ln. 30-60 and Col. 19, Ln. 31-45),
said fan drive system (42) is a hydraulic system and/or an electric system, said fan drive system (42) includes a microcontroller (13) that is used to run said algorithm, said fan drive system (42) includes a single-direction fan (8) or a bi-directional fan, wherein said fan drive system (42) further includes a pump (2) that is a fixed pump or a variable pump;
wherein said algorithm uses:
a) a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
Citation (Maruta Col. 19, Ln. 53-59): When the controller 13 determines the target fan R.P.M.  Na corresponding to the temperature t (the actuation pressure oil temperature t1, for example) detected by the temperature sensor 27, it outputs to the proportional-control solenoid valve 14 in the swash plate drive mechanism 17 a current command i to cause the cooling fan 8 to be turned at that target fan R.P.M.  Na.
b) pressure of one or more proportional relief valves in relationship to a current across an electronic circuit of said motor-driven fan to provide information to said fan drive system for controlling said speed of said motor- driven fan, 
Citation (Maruta Col. 18, Ln. 28-33): The proportional-control solenoid valve 14 receives as inputs the electric-current commands i output by the controller 13, whereby the valve positions are changed, and applies pilot pressure oil at a pilot pressure Pp corresponding to the electric current valve i to a pilot port in the switching valve 15.
c) revolution speed of said motor-driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan (Col. 3, Ln. 30-60 and Col. 19, Ln. 31-45),
d) revolution speed of said motor driven fan in relationship to a pressure of one or more proportional relief valves to provide information to said fan drive system for controlling said speed of said motor-driven fan, and
Citation (Maruta Col. 21, Ln. 29-44): The controller 13 finds the target discharge flow volume Qa required for the current detected temperature t and for the current detected engine R.P.M.  n.sub.e from the established correlations, computes a current command i for obtaining that target discharge flow volume Qa, and outputs that current command i to the proportional-control solenoid valve 14 of the swash plate drive mechanism 17.  As a consequence, the swash plate angle. alpha.  of the swash plate 5a in the fan-drive hydraulic pump 5 is varied in correspondence with the target discharge flow volume Qa, and pressure oil is discharged with precisely that target discharge flow volume Qa.  As a result, pressure oil will flow into the fan-drive hydraulic motor 7 with that target discharge flow volume Qa.  Thus, the cooling fan 8 is turned at the fan R.P.M.  Na in accordance with the target discharge flow volume Qa and optimal cooling is performed.
f) revolution speed of said motor-driven fan in relationship to current across a fan's electronic circuit.
Citation (Maruta Col. 19, Ln. 53-59): When the controller 13 determines the target fan R.P.M.  Na corresponding to the temperature t (the actuation pressure oil temperature t1, for example) detected by the temperature sensor 27, it outputs to the proportional-control solenoid valve 14 in the swash plate drive mechanism 17 a current command i to cause the cooling fan 8 to be turned at that target fan R.P.M.  Na.
	Citation (Maruta Col. 20, Ln. 16-30): The controller 13, in the manner described earlier, computes a current command i to make the R.P.M.  N of the cooling fan 8 the target fan R.P.M.  Na, and outputs that current command i to the proportional-control solenoid valve 14 in the swash plate drive mechanism 17.  As a consequence, the swash plate angle .alpha.  of the swash plate 5a in the fan-drive hydraulic pump 5 is varied in correspondence with the target fan R.P.M.  Na noted above.  Thus from the fan-drive hydraulic pump 5 is discharged pressure oil in a flow volume Q corresponding to that target fan R.P.M.  Na.  As a result, into the fan-drive hydraulic motor 7 will flow pressure oil with a flow volume Q corresponding to that target fan R.P.M.  Na.  Thus the cooling fan 8 will be turned at the target fan R.P.M.  Na and optimal cooling will be performed



But Maruta does not explicitly show the limitation:
	(A) wherein said algorithm uses current in relationship to a fan controller's output of PWM duty as a percentage

However, regarding limitation (A) above, Schuricht discloses that based on the parameter value signals provided by sensors 16 and the actual fan speed signal provided by fan speed sensor 20a, controller 22 may determine a fan demand and reference the maps stored in the computer readable memory to generate a corresponding fan demand signal.  In response, controller 22 may generate a desired fan speed signal, a nominal desired fan speed signal, a difference signal, an offset fan speed signal, and an adjusted fan speed signal during operation.  It is to be appreciated that the signals referred to herein may include analog current and/or voltage signals, encoded digital signals, or any other suitable signals representing the various values of interest.  For example, these signals may each comprise a fixed- or variable-frequency, pulse width modulated (PWM) square wave current and/or voltage signal in which a duty cycle thereof determines a speed to which fan 20 may be driven (e.g., substantially proportional or inversely proportional to duty cycle).  Alternatively, or additionally, each signal may comprise fixed- and/or variable-frequency voltage and/or current signal in which an amplitude thereof determines a speed to which fan 20 is driven (e.g., substantially proportional or inversely proportional to amplitude).  However, it is to be appreciated that the signals referred to herein may comprise any suitable signals used to accomplish the disclosed fan control algorithm (Schuricht [0020]). Controller 22 may interpolate, retrieve, or otherwise determine a value between a minimum value and a maximum value based on the minimum and maximum achievable fan speeds, the desired fan speed signal, and/or the tables in the computer readable storage (e.g., duty cycle percentage, a gain, etc.).  In one aspect, the nominal desired fan speed may comprise the desired fan speed signal pulse width modulated (PWM) based on the value (e.g., duty cycle percentage).  Alternatively, or additionally, the nominal desired fan speed signal may comprise the desired fan speed signal augmented or attenuated by the value (e.g., a gain).  However, it is to be appreciated that the nominal fan speed signal may include any type of signal generated based on the desired fan speed signal and used to drive fan 20 by way of means 18 (Schuricht [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine control system of Maruta incorporating additional instructions using the motor duty ratio in relationship with the current to control the motor-driven fan as taught by Schuricht  in order to avoid the fan to reach a maximum speed and provide more cooling than necessary given the circumstances, which may be inefficient and/or  avoiding/reducing driving the fan to a maximum possible speed that in turn may damage the fan, the means used to drive the fan, or other components of the control system (Schuricht [0004]).

With regard to claim 23, Maruta in view of Schuricht disclose the engine control system according to claim 22, and further on Maruta (Fig. 8) also discloses:
wherein said fan drive system (42) is hydraulic and includes a gear pump (71) system (Col. 37, Ln. 36-38), an open-circuit piston pump system, a closed-loop hydrostatic system, or a combination thereof.

With regard to claim 25, Maruta in view of Schuricht disclose the engine control system according to claim 22, and further on Maruta (Fig. 8) also discloses:
a supply tank (tank 9) for containing cooling fluid, wherein said pump (2) is a fixed displacement pump and a pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77), wherein said pump (2) is a fixed displacement pump,  pump (2) is fluidly connected to said supply tank (9) to enable said pump (2) to draw said cooling fluid from said supply tank (9) to enable said pump (2) to draw said cooling fluid from said supply tank (9), said pump (2) is fluidly connected to said motor-driven fan (8) to enable said pump (2) to supply said cooling fluid to said motor-driven fan (8), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is fluidly connected to said pump (2), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is configured to control said supply of cooling fluid from said pump (2) to said motor-driven fan (8).

With regard to claim 26, Maruta in view of Schuricht disclose the engine control system according to claim 25, and further on Maruta (Fig. 8) also discloses:
wherein said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) includes first and second pressure relief valves (74, 75), at least one of said first and second pressure relief valves (74, 75) at least partially controlled by information generated by said microcontroller (13) that is running said algorithm.

With regard to claim 27, Maruta in view of Schuricht disclose the engine control system according to claim 22, and further on Maruta also discloses:
a method for cooling an engine by use of a control system as defined in claim 22 (Maruta Col. 3, Ln. 30-60; Col. 19, Ln. 53-59; Col. 20, Ln. 16-30; Col. 21, Ln. 29-44).

Claims 38-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over (Maruta – US 6,311,488 B1), in view of (STEINMETZ – US 2018/0045100 A1), further in view of (Frick – US 2017/0022878 A1).

With regard to claim 38, Maruta discloses:
A control system (Fig. 8) for controlling fan speed for use in engine (1) cooling of an engine comprising:
a pump (2) driven by the engine (1) and fluidly coupled to a motor (7)-driven fan (8), said motor-drive fan (8) adapted to cool a cooling medium (cooling water and/or oil) and maintain the cooling medium at a setpoint temperature range; and 
a fan drive system (42) that is configured to implement an algorithm to control said fan speed to facilitate in maintaining a cooling medium at a set temperature instead of an operating temperature range of the cooling medium, said set temperature is a temperature determined within an operating range (Col. 3, Ln. 30-60 and Col. 19, Ln. 31-45), said fan drive system is a hydraulic system and/or an electric system, said fan drive system (42) includes a microcontroller (13) that is used to run said algorithm, said fan drive system (42) includes a single-direction  fan (8) or a bi-directional fan.

	             But Maruta does not explicitly show the limitation “…wherein said fan drive system is configured to increase a speed of said motor- driven fan in response to low cooling demand by said engine, an increase in said speed of said motor-driven fan is configured to maintain said cooling medium at a minimum setpoint temperature and corresponding to an engine output that is below a threshold value and wherein said fan drive system is configured to decrease said speed of said motor- driven fan in response to high cooling demand by said engine, said decrease in said fan speed corresponding to an engine output that is above said threshold value and occurring until said cooling medium reaches a maximum setpoint temperature, said minimum and maximum setpoint temperature are different temperatures, and wherein said engine output is torque and said torque not used by said pump is available for use by other working systems driven by said engine and wherein said algorithm compares a setpoint temperature to a temperature of a said cooling fluid to 1) cause said controller to maintain said speed of said fan at a normal speed when said temperature of a said cooling fluid is not greater than said setpoint temperature, or 2) cause said controller to increase said speed above said normal speed of said fan when said temperature of a said cooling fluid is greater than said setpoint temperature…”.

However, STEINMETZ discloses the use of a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and preprogrammed where the cooling capacity of the cooling system is control in response to inputs indicating an increase or decrease in the future heat load of the heat-producing system (STEINMETZ [0035, 0036, 0039, 0040]).

Regarding the motivation that one skill in the art would have to use STEINMETZ teachings:
It is noted that one problem with reactive cooling systems is that there is always a lag between the time that a temperature change takes place and when the cooling level is adjusted to compensate and bring the temperature back into the desired range.  Therefore, it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device (STEINMETZ [0002]).

Further on, Frick discloses the use of a fan speed reduction prioritization scheme wherein the cooling margin is adapted to spare a percentage of horsepower required for working from a percentage of horsepower required for cooling the cooling medium in response to the controller predicting the engine torque demand increase (Frick [0002, 0016, 0022-0023, 0028-0029]):

Regarding the motivation that one skill in the art would have to use Frick teachings:
It is noted that different devices can draw a significant amount of power from the engine that in combination may exceed the rating limit for said engine and that’s the reason a prioritization control theory is needed in similar cooling systems that have multiple devices drawing power from the engine.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine control system of Maruta incorporating a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and a fan speed reduction prioritization scheme as taught by STEINMETZ and Frick since it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device (STEINMETZ [0002]).

With regard to claims 39-40, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 38, and further on Maruta (Fig. 8) also discloses:
a supply tank (tank 9) for containing cooling fluid, wherein said pump (2) is a fixed displacement pump and 
a pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77), wherein said pump (2) is a fixed displacement pump,  pump (2) is fluidly connected to said supply tank (9) to enable said pump (2) to draw said cooling fluid from said supply tank (9) to enable said pump (2) to draw said cooling fluid from said supply tank (9),
said pump (2) is fluidly connected to said motor-driven fan (8) to enable said pump (2) to supply said cooling fluid to said motor-driven fan (8),
said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is fluidly connected to said pump (2), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is configured to control said supply of cooling fluid from said pump (2) to said motor-driven fan (8).

With regard to claim 41, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 38, and further on Maruta in view of STEINMETZ and Frick also discloses:
wherein said algorithm uses:
a) a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
b) pressure of one or more proportional relief valves in relationship to a current across an electronic circuit of said motor-driven fan to provide information to said fan drive system for controlling said speed of said motor- driven fan, 
c) revolution speed of said motor-driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan (Col. 3, Ln. 30-60 and Col. 19, Ln. 31-45), 
d) revolution speed of said motor-driven fan in relationship to a pressure of one or more proportional relief valves to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
e) current in relationship to a fan controller's output of PWM duty as a percentage, or 
f) revolution speed of said motor driven fan in relationship to current across a fan's electronic circuit (Maruta Col. 3, Ln. 30-60; Col. 19, Ln. 53-59; Col. 20, Ln. 16-30; Col. 21, Ln. 29-44).

With regard to claim 43, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 38, and further on Maruta in view of STEINMETZ and Frick also discloses:
a method for cooling an engine by use of a control system as defined in claim 38 (Maruta Col. 3, Ln. 30-60; Col. 19, Ln. 53-59; Col. 20, Ln. 16-30; Col. 21, Ln. 29-44).

With regard to claim 44, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 38, and further on Maruta in view of STEINMETZ and Frick also discloses:
a supply tank for containing cooling fluid and further including a pressure controlling valve system; wherein said pump is a fixed displacement pump, said pump is fluidly connected to said supply tank to enable said pump to draw said cooling fluid from said supply tank; said pump is fluidly connected to said motor-driven fan to enable said pump to supply said cooling fluid to said motor-driven fan, said pressure controlling valve system is fluidly connected to said pump, said pressure controlling valve system is configured to control said supply of cooling fluid from said pump to said motor-driven fan; and wherein said algorithm uses 
a) a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
b) pressure of one or more proportional relief valves in relationship to a current across an electronic circuit of said motor driven fan to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
c) revolution speed of said motor driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
d) revolution speed of said motor-driven fan in relationship to a pressure of one or more proportional relief valves to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
e) current in relationship to a fan controller's output of PWM duty as a percentage, and 
f) revolution speed of said motor-driven fan in relationship to current across a fan's electronic circuit (Maruta Col. 3, Ln. 30-60; Col. 19, Ln. 53-59; Col. 20, Ln. 16-30; Col. 21, Ln. 29-44).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                        
/GRANT MOUBRY/Primary Examiner, Art Unit 3747